813 So.2d 274 (2002)
Antowayne D. HILL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-3235.
District Court of Appeal of Florida, Fifth District.
April 12, 2002.
James B. Gibson, Public Defender, and Jane C. Almy-Loewinger, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Daytona Beach, for Appellee.
ORFINGER, R. B., J.
Antowayne D. Hill appeals the sentence imposed by the trial court following his violation of probation. Hill argues that the trial court should have awarded him credit for the time he spent in a residential drug treatment program as a condition of probation. We disagree. A defendant is not entitled to credit for time served in a drug treatment program. See Aviles v. State, 794 So.2d 734 (Fla. 5th DCA 2001); Williamson v. State, 765 So.2d 89 (Fla. 1st DCA 2000).
AFFIRMED.
SHARP, W. and PALMER, JJ., concur.